Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 8/1/2022.
	Claims 1-20 have been examined and are pending with this action.  
Response to Arguments
Applicant’s arguments filed in the amendment filed 8/1/2022, have been fully considered but are moot based on new grounds of rejection. The reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 & 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Harris et al (US Pub # 2019/0385471) in view of Joung et al (US Pub 2016/0364115).

As per claim 1, Harris discloses a method for automatically producing a learning plan (Harris: [0051]: “disclosed system may automatically generate (or one or more of the four primary user may determine) a curriculum for a progressive learning plan”), comprising: 
receiving data input from a base data source, the data input from the based data source including work and skill forecast data, a current assessed skill level, a difference in the current assessed skill level and an overall group skill level and a projected skill level and analyzing the data input an quality assurance scores  (Harris: [ABS]: “to determine an initial assessment score for an initial curriculum activity for a learner. A query identifying, within a data logic or at least one database record, a lower threshold value is executed. The learner's parents may also play a very important role in primary levels of the K-12 infrastructure described above, in that parents have a very real impact on the learning of each 
 and producing a learning plan based on results of the analyzing of the data input and quality assurance score, a set of overall company goals a set of requirements for a position and the current assessed skill level (Harris: [0156 & 01690]: “if the analysis of the learner's assessment data 370 shows a percentage of correct assessment input below the defined threshold 350 for the one or more specific skills, areas, categories, and/or learning objectives tested within the learning module, the disclosed system may automatically determine that additional curriculum materials are needed & The reporting data may include each learner's assessment data 370, and a comparison of each score in the assessment data 370 with the relevant score thresholds 350 for advancing to a higher GSE level within the GSE framework 300. ”).
Harris does not explicitly teaches the monitoring of a system and performance of quality analysis. 
monitoring communication system, an internet access system, and desktop usage by and external system (Joung: [0065]: “To achieve a desired outcome, the system 200 may monitor how learners may progress from one item to the next (e.g., learning session) as they interact with study items on the knowledge landscape as shown in, e.g., FIG. 4.) and 
performing quality analytics on the monitoring of the communication system, the internet access system, the desktop usage and generating quality assurance scores from the quality analytics   (Joung: [0065]: “To achieve a desired outcome, the system 200 may monitor how learners may progress from one item to the next (e.g., learning session) as they interact with study items on the knowledge landscape as shown in, e.g., FIG. 4. The learning session may be analyzed to extract patterns and measure the efficacy of items (or sequences of items) in achieving associated learning goals, by performing statistical analysis of user-item interactions & to achieve a particular set of Performance Expectations that are part of the Next Generation Science Standards.  ”).

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harris in view of Joung to figure out monitoring and analysis of a system.  One would be motivated to do so because this technique advantageously evaluate user for learning plan. (Joung: [0086])). 

As per claim 2, Harris/Joung discloses the method of claim 1, wherein data input is also received from one or more feedback data sources  (Harris: [0207]: “ the instructor can select the checkbox next to various learners whose scores did not fall below the lower threshold to add those learners to the group of learners that will be assigned the remediation curriculum activity. With the group of learners selected (via their respective checkboxes) to receive the remediation curriculum activity the instructor selects button 1720 to initiate the assignment process.”),As per claim 3, Harris/Joung discloses the method of claim 1, wherein producing the learning plan comprises generating a new learning plan (Harris: [0051]: “disclosed system may automatically generate (or one or more of the four primary user may determine) a curriculum for a progressive learning plan”).As per claim 4, Harris/Joung discloses the method of claim 1, wherein producing the learning plan comprises modifying an existing learning plan (Harris: [ABS]: “computing device to modify a lesson plan of the learner to include the remediation curriculum activity. ”).

As per claim 5, Harris/Joung discloses the method of claim 1, further comprising generating at least one compliance metric based on  results of the analyzing of the data input and quality assurance scores (Harris: [0123]: “A flow diagram in FIG. 4B demonstrates a process wherein each of four steps of efficacy consulting and placement, establishing a progress learning plan, measuring progress, and generating relevant achievement for the institution/school is respectively executed by one or more associated software modules. In step 405, one or more intake & preliminary assessment module(s) 380 execute instructions evaluating an institution or school through the use of a characterization/placement test, and may additionally receive additional consulting input. In step 415, one or more learning plan generator software modules 385 update a progress learning plan to include core and/or remedial materials (e.g., courseware, professional development, digital resources, etc.)”).As per claim 7, Harris/Joung discloses the method of claim 1, further comprising storing at least one of the learning plan, a compliance metric, or at least one type of data input in a planning analytics memory (Harris: [0200]: “each curriculum activity implemented by the present system will be associated with a particular remediation curriculum activity. The association could be defined in a look-up table, such as Table 1, below, stored in a suitable system memory, such as in storage subsystem 210 of system 200.
”).
As per claim 8, Harris/Joung discloses the method of claim 1, further comprising storing at least one learning plan in a learning plan database (Harris: [0113]: “job-related tasks, learning objectives, and GSE level for each learning objective has not been integrated within database 110, server 112 may generate data (e.g., data records) integrating data from each of the two data sources.”).As per claim 9, Harris/Joung discloses the method of claim 1, further comprising displaying at least one learning plan on at least one desktop  (Harris: [0008]: “a non-limiting example GUI for an administrator using the assessment-based measurable progress learning system & Fig. 4A”).

As per claim 10, Harris/Joung discloses the method of claim 1, further comprising transmitting at least one of the learning plan, a compliance metric, or at least one type of data input to at least one external system or at least one desktop (Harris: [0225]: “hardware computing device to modify a lesson plan of the learner to include the remediation curriculum activity, and transmitting, by the server hardware computing device, the first graphical user interface to the client hardware computing device.”).As per claim 12, Harris/Joung discloses the method of claim 11, further comprising updating the at least one set of analytics rules of the planning analytics engine (Harris: [0128]: “the logic in the software instructions executed by server 112, or database 110, may define rules for server 112 to generate the structure for the assessment questions.”).
As per claim 13, Harris/Joung discloses the method of claim 1, further comprising automatically modifying at least one learning plan upon determination of a change to the data input (Harris: [ABS & 0191]: “computing device to modify a lesson plan of the learner to include the remediation curriculum activity & The present system provides a user interface enabling an instructor to automatically identify students that fall within the various groups (struggling, satisfactory, and excelling) and to modify the lesson plans associated with each learner to assign struggling learners remediation activities, excelling learners enhancement activities, and to optionally assign the satisfactory learners either remediation”).As per claim 14, Harris/Joung discloses the method of claim 1, further comprising modifying at least one connection between a planning analytics engine and at least one external system  (Harris: [ABS & 0191]: “computing device to modify a lesson plan of the learner to include the remediation curriculum activity & The present system provides a user interface enabling an instructor to automatically identify students that fall within the various groups (struggling, satisfactory, and excelling) and to modify the lesson plans associated with each learner to assign struggling learners remediation activities, excelling learners enhancement activities, and to optionally assign the satisfactory learners either remediation”).

Claims 15-20 are rejected based on the rationale provided for claim 1-5, 7-10 & 12-15.  

Allowable Subject Matter
Claim 6 and 11 (both combined to be dissolved in claim 1)  as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449